UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-7278



LEONARD PAUL CIRINCIONE,

                                              Petitioner - Appellant,

          versus


SEWALL SMITH; J. JOSEPH CURRAN, JR.,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-328-AW)


Submitted:   August 31, 2000             Decided:   September 14, 2000


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Allen Nathans, Jason D. Tulley, BENNETT & NATHANS, L.L.P.,
Baltimore, Maryland, for Appellant. Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard Paul Cirincione appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).    We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Cirincione v. Smith, No. CA-99-

328-AW (D. Md. July 30, 1999).        We grant Cirincione’s motion to

file a supplemental brief and have considered his brief in re-

viewing this appeal.    We deny Cirincione’s motion to remand.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            DISMISSED




                                  2